               Case 3:20-cv-07546-JD Document 1 Filed 10/27/20 Page 1 of 15



 1   Karen I. Boyd (SBN #189808)
 2   boyd@turnerboyd.com
     Megan Whyman Olesek (SBN #191218)
 3   olesek@turnerboyd.com
     TURNER BOYD LLP
 4   702 Marshall Street, Suite 640
     Redwood City, California 94063
 5
     Telephone: (650) 521-5930
 6   Facsimile: (650) 521-5931

 7   Craig R. Smith (pro hac vice application to be submitted)
     csmith@lalaw.com
 8   Eric P. Carnevale (pro hac vice application to be submitted)
     ecarnevale@lalaw.com
 9
     Peter J. Evangelatos (pro hac vice application to be submitted)
10   pevangelatos@lalaw.com
     LANDO & ANASTASI LLP
11   60 State Street – 23rd Floor
     Boston, Massachusetts 02109
12   Telephone: (617) 395-7000
     Facsimile: (617) 395-7070
13

14   Attorneys for Plaintiff Nested Bean, Inc.

15
                                UNITED STATES DISTRICT COURT
16                            NORTHERN DISTRICT OF CALIFORNIA
17

18     NESTED BEAN, INC.,                                  Case No. 20-cv-7546

19                       Plaintiff,                        COMPLAINT FOR PATENT
                                                           INFRINGEMENT AND UNFAIR
20                  v.                                     COMPETITION

21     DREAMLAND BABY CO.,                                 DEMAND FOR JURY TRIAL

22                       Defendant.

23

24

25

26          Plaintiff Nested Bean, Inc. (“Nested Bean”), by and through its undersigned counsel, sets

27   forth its Complaint below against Dreamland Baby Co. (“Dreamland”).

28

     COMPLAINT                                      1                         Case No. 20-cv-7546
                 Case 3:20-cv-07546-JD Document 1 Filed 10/27/20 Page 2 of 15



 1          1.      Nested Bean is a leader in the infant sleepwear industry. Founded by an

 2   information technology expert who wanted to help parents like herself, Nested Bean designs and

 3   sells infant sleepwear intended to assist infants with falling and staying asleep. Nested Bean’s

 4   award-winning line of Zen sleepwear incorporate technology invented by Nested Bean to help

 5   infants sleep with the aid of “pressure accessories,” that provide gentle pressure on the infant to

 6   mimic the effect of being held. The United States Patent Office awarded Nested Bean U.S. Patent

 7   No. 9,572,376 (the “’376 Patent”) for its inventions.

 8          2.      More than a year after the ’376 Patent issued, Defendant Dreamland purportedly

 9   developed a weighted garment to help babies fall asleep. Dreamland’s “Dream Weighted Sacks”

10   incorporated Nested Bean’s inventions, and therefore infringe the ‘376 Patent. Dreamland was

11   well-aware of Nested Bean and its intellectual property rights before this Complaint was filed, but

12   nonetheless chose to infringe the ‘376 Patent. Thus, Dreamland’s infringement has been willful.

13          3.      Nested Bean has brought this action to stop Dreamland’s infringement and recover

14   damages for Dreamland’s use of Nested Bean’s invention. Nested Bean alleges as follows:

15                                                PARTIES
16          4.      Nested Bean is a small Massachusetts corporation with its principal place of
17   business at 131 Coolidge Street, Suite 102, Hudson, MA 01749.
18          5.      Defendant Dreamland is a limited liability company having a principal place of
19   business at 3338 Deer Hollow Drive, Danville, CA 94506.
20                                     JURISDICTION AND VENUE

21          6.      This action arises under the patent laws of the United States and the Lanham Act.

22   Accordingly, this Court has subject matter jurisdiction pursuant to 28 U.S.C. §§ 1331 and 1338(a)

23   and (b).

24          7.      Nested Bean’s additional claim of unfair competition pursuant to California Bus. &

25   Prof. Code § 17200 is sufficiently related to Nested Bean’s federal law claims that they form part

26   of the same case or controversy under Article III of the United States Constitution. Thus, this

27   Court has supplemental jurisdiction over the state law claim pursuant to 28 U.S.C. § 1367.

28

     COMPLAINT                                       2                           Case No. 20-cv-7546
                   Case 3:20-cv-07546-JD Document 1 Filed 10/27/20 Page 3 of 15



 1           8.       This Court has personal jurisdiction over Dreamland because Dreamland has its

 2   principal place of business in Danville, California. Dreamland manufacturers garments for infants

 3   and other infant accessories that have been made, used, sold, offered for sale, and/or purchased in

 4   the Northern District of California.

 5           9.       Venue is proper in this judicial district pursuant to 28 U.S.C. §§ 1400(b) because

 6   (1) Dreamland has committed, and continues to commit, acts of infringement in this District,

 7   including providing infant garments and other infant accessories that are used, offered for sale,

 8   sold and/or have been purchased in the State of California, including the Northern District of

 9   California; and (2) Dreamland has a regular and established place of business in the Northern

10   District of California at its principal place of business in Danville, California. Upon information

11   and belief, Dreamland also maintains other regular and established places of business in this

12   district.

13                                   INTRADISTRICT ASSIGNMENT

14           10.      Because this action is an Intellectual Property action within the meaning of Civil

15   Local Rule 3-2(c), the action is to be assigned on a district-wide basis.

16                                    NESTED BEAN’S ’376 PATENT

17           11.      Founded in 2011, Nested Bean is a small, female-lead company that is an

18   innovator in the infant sleepwear industry.

19           12.      After many nights of lost sleep caring for her young children, Nested Bean’s

20   founder, Manasi Gangan, identified the need for an improved garment that helps achieve high-

21   quality, long-lasting sleep for an infant.

22           13.      Pairing her personal experience with scientific evidence that simulating a human

23   touch with lightly weighted objects triggers the same neurological response in infants as a human

24   touch does, an idea to develop a unique, lightly weighted infant sleepwear emerged. Manasi

25   Gangan put her decades of corporate product development and business development experience

26   to the test. Partnering with sleep experts, safety labs, and product designers, she developed early

27   versions of the Zen Swaddle in 2011, and after numerous iterations and tests she finalized the

28

     COMPLAINT                                        3                           Case No. 20-cv-7546
                  Case 3:20-cv-07546-JD Document 1 Filed 10/27/20 Page 4 of 15



 1   product in 2012. Early prototypes of the product were so compelling, and the urge to help new

 2   parents so deep, that Manasi pursued this opportunity, and formed Nested Bean.

 3          14.      Nested Bean’s first commercial product was the Zen Swaddle®, a lightly-weighted

 4   infant garment that features pressure pads designed to help soothe babies into a peaceful slumber.

 5          15.      The Zen Swaddle® has been praised by mothers for its ability to help infants fall

 6   asleep faster, and keep infants asleep longer, while allowing caregivers to get sleep of their own.

 7          16.      Since the widely successful launch of the Zen Swaddle®, Nested Bean has

 8   expanded its Zen Sleepwear product line to include the Zen One™, Zen Sack™, Zen Footie™,

 9   and Zen Bodysuit.

10

11

12

13

14

15

16

17

18                Nested Bean’s Zen One™                        Nested Bean’s Zen Footie™

19

20

21

22

23

24

25

26

27            Nested Bean’s Zen Bodysuit                         Nested Bean’s Zen Sack™

28

     COMPLAINT                                       4                           Case No. 20-cv-7546
                   Case 3:20-cv-07546-JD Document 1 Filed 10/27/20 Page 5 of 15



 1           17.        The Zen Sack™ is an easy-to-use garment that snuggly fits around an infant, and

 2   includes a gentle weight that provides a gentle pressure on an infant’s chest to help soothe an

 3   infant to sleep.

 4

 5

 6

 7

 8

 9
10

11

12

13

14

15

16           18.        Nested Bean’s Zen Sleepwear product line has won numerous industry awards.

17   For example, Nested Bean’s Zen Sleepwear was named the “Most Innovative Product Line of the

18   Year” in the 2019 “Best in the Biz” Awards program. The Zen Sack was also a 2020 winner of

19   the Crisbie Award, and named a “top parent pick” for two consecutive years.

20           19.        Nested Bean applied for and obtained patent protection for its inventions. On

21   February 21, 2017, after full and fair examination, the United States Patent and Trademark Office

22   duly and legally issued the ’376 Patent, entitled “SLEEPING GARMENT.”

23           20.        Nested Bean holds all right, title, and interest in the ’376 Patent with full rights to

24   enforce the ’376 Patent and sue and recover for past, present, and future infringement. A true and

25   correct copy of the ’376 Patent is attached as Exhibit A.

26           21.        Nested Bean’s products covered by the ’376 Patent, including the Zen Sack™, are

27   marked in accordance with the patent marking requirements set forth in 35 U.S.C. § 287(a).

28

     COMPLAINT                                            5                            Case No. 20-cv-7546
                  Case 3:20-cv-07546-JD Document 1 Filed 10/27/20 Page 6 of 15



 1          22.      Nested Bean has never given Dreamland permission or a license to use its

 2   inventions.

 3          23.      Nested Bean served a cease and desist letter on Dreamland on July 17, 2019,

 4   identifying the ’376 Patent to Dreamland, and making it aware of Nested Bean’s claims of

 5   infringement, in an attempt to avoid litigation over this matter. Dreamland refused to cease

 6   infringement of the ’376 Patent.

 7                                        COUNT I
                            INFRINGEMENT OF U.S. PATENT NO. 9,572,376
 8

 9          24.      Nested Bean repeats and realleges the preceding paragraphs of this Complaint as

10   though fully repeated here.

11          25.      Dreamland manufactures and sells products that infringe one or more claims of the

12   ’376 Patent.

13          26.      Dreamland manufactures and sells the Dream Weighted Sack, including the 0-6

14   month model with Swaddle Wing, 6-12 month model, and 12-22 month model (collectively, the

15   “Accused Products”).

16          27.      From May 22, 2019 to June 28, 2019, Dreamland sought funding for a version of

17   the Accused Products on the crowdfunding website Kickstarter.com. Dreamland falsely advertised

18   the Accused Product as the “World’s First Weighted Sleep Sack.” Kickstarter reported that the

19   project was funded during its funding period. A true and correct copy of the Kickstarter website

20   advertising the Accused Product is attached as Exhibit B to this Complaint.

21          28.      Upon information and belief, 262 customers pledged $24,541 through Kickstarter to

22   purchase the Accused Products.

23

24

25

26

27

28

     COMPLAINT                                      6                          Case No. 20-cv-7546
                   Case 3:20-cv-07546-JD Document 1 Filed 10/27/20 Page 7 of 15



 1           29.      Dreamland’s Kickstarter campaign also indicated that the Accused Products were

 2   delivered to customers beginning in July and August 2019:

 3

 4

 5

 6

 7

 8

 9
10

11
             30.      The Accused Products are available for purchase through Dreamland’s website, at
12
     the Internet address <https://dreamlandbabyco.com/products/dream-wearable-weighted-blanket-
13
     12-18-months>, for $79 each. A true and correct copy of Dreamland’s website advertising the
14
     Accused Products for sale is attached as Exhibit C to this Complaint.
15
             31.      On information and belief, Dreamland has actually sold the Accused Products
16
     through its website, including to customers in this judicial district.
17
             32.      On information and belief, Dreamland has authorized and/or intends to authorize
18
     third parties to sell the Accused Products in the United States, including to customers in this
19
     judicial district.
20
             33.      Dreamland has infringed, and continues to infringe, the ’376 Patent under 35 U.S.C.
21
     § 271(a) by making, using, offering to sell, and/or selling Dreamland’s Accused Products.
22
             34.      The ’376 Patent describes an infant garment that provides gentle pressure on the
23
     infant’s body to mimic the human hold.
24
             35.      Claim 1 of the ’376 Patent recites:
25
                      1.      A wearable garment comprising: a textile base adapted for
26                    engaging a wearer, the textile base further comprising a flexible
27                    surface for engaging the wearer by wrapping around the wearer; and
                      a pressure accessory attached to the textile base, the pressure
28                    accessory having a mass or bulk defining protrusions extending from

     COMPLAINT                                        7                          Case No. 20-cv-7546
                     Case 3:20-cv-07546-JD Document 1 Filed 10/27/20 Page 8 of 15



 1                      the surrounding textile base and adapted to engage the wearer by
                        contacting the wearer at a location based on a position of the
 2                      pressure accessory on the flexible surface, the pressure accessory
 3                      defining a region of increased mass for providing a continuous
                        pressure sensation greater than that exerted by the flexible surface
 4                      alone.

 5             36.      Each and every element of independent claim 1 of the ’376 Patent is present in the
 6   Accused Products, either literally or through the doctrine of equivalents.
 7             37.      The Accused Products are wearable garments.
 8             38.      Dreamland advertises on its website that the Accused Products are “a weighted
 9   blanket designed for a baby to safely wear.”
10             39.      Dreamland’s website illustrates that the Accused Products are wearable by an
11   infant:
12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28

     COMPLAINT                                           8                          Case No. 20-cv-7546
                     Case 3:20-cv-07546-JD Document 1 Filed 10/27/20 Page 9 of 15



 1             40.      The Accused Products include a textile base adapted for engaging a wearer, the

 2   textile base further comprising a flexible surface for engaging the wearer by wrapping around the

 3   wearer:
                                                            Flexible Surface
 4
       Textile Base                                         of Textile Base
 5

 6

 7

 8

 9
10

11

12

13             41.      The Accused Products include a pressure accessory attached to the textile base, the

14   pressure accessory having a mass or bulk defining protrusions extending from the surrounding

15   textile base and adapted to engage the wearer by contacting the wearer at a location based on a

16   position of the pressure accessory on the flexible surface:

17
                                                     Pressure
18                                                  Accessory

19

20
                      Attached to                                                       Protrusions
21                    Textile Base

22

23

24

25             42.      The pressure accessories of the Accused Products define a region of increased mass

26   for providing a continuous pressure sensation greater than that exerted by the flexible surface

27   alone.

28

     COMPLAINT                                          9                          Case No. 20-cv-7546
               Case 3:20-cv-07546-JD Document 1 Filed 10/27/20 Page 10 of 15



 1          43.     Dreamland advertises on its website that its Accused Products are “a weighted

 2   blanket” that includes “[g]entle weight is located on front (or top) of weighted sack only.”

 3          44.     Dreamland advertises that the weighting in the Accused Products provide “[d]eep-

 4   pressure stimulation gives baby feelings of security and comfort to help them feel calm, fall asleep

 5   faster and stay asleep longer.”

 6          45.     Dreamland’s kickstarter campaign webpage indicates that the Accused Products

 7   provide “a gentle pressure on [an infant’s] entire body” using plastic pellets that are “evenly

 8   distributed in hand-sewn 1’’ boxes [within the garment] to provide a gentle weight and

 9   comfortable texture.”

10          46.     Dreamland literally infringes each and every limitation of claim 1 of the ’376

11   Patent. To the extent any limitations of claim 1 are not literally present the Accused Product, such

12   limitations are present and infringed under the doctrine of equivalents.

13          47.     Dreamland has directly infringed and continues to infringe at least claim 1 of the

14   ’376 Patent by making, using, offering for sale within the United States, and/or importing into the

15   United States its Accused Products in violation of 35 U.S.C. §§ 271 (a), (b), and/or (c).

16          48.     Dreamland had actual notice of the ’376 Patent at least as early as July 2019.

17   Nested Bean sent a cease and desist letter to Dreamland on July 17, 2019. A copy of the letter sent

18   Dreamland is attached as Exhibit D, and is incorporated herein by reference.

19          49.     Dreamland also had knowledge of the ’376 Patent because Nested Bean marked its

20   products with the ’376 Patent.

21          50.     On or around July 2019, Dreamland’s kickstarter webpage included a statement

22   comparing its Accused Products to Nested Bean’s products: “Nested Bean has a weighted

23   component on the chest. If your baby enjoys your hand on their chest, try them out! If you [sic]

24   baby likes being hugged or held you are going to want a gently EVENLY DISTRIBUTED weight

25   that covers your baby’s ENTIRE body.”

26          51.     Dreamland’s infringement of the ’376 Patent has been, and continues to be, willful,

27   intentional, and purposeful, in disregard of Nested Bean’s rights.

28

     COMPLAINT                                       10                          Case No. 20-cv-7546
                 Case 3:20-cv-07546-JD Document 1 Filed 10/27/20 Page 11 of 15



 1          52.     Dreamland’s infringement will continue to damage Nested Bean’s business, causing

 2   irreparable harm for which there is no adequate remedy at law, unless Dreamland’s wrongful acts

 3   are enjoined by this Court.

 4          53.     Dreamland’s infringement has caused and continues to cause damage to Nested

 5   Bean, and Nested Bean is entitled to recover damages pursuant to 35 U.S.C. § 284.

 6                                       COUNT II
                             UNFAIR COMPETITION (15 U.S.C. § 1125(a))
 7

 8          54.     Nested Bean repeats and realleges the preceding paragraphs of this Complaint as

 9   though repeated here.

10          55.     Dreamland’s conduct constitutes unfair competition in violation of 15 U.S.C.

11   §1125(a).

12          56.     Dreamland has advertised that its Dream Weighted Sacks are “the only weighted

13   blanket [a] baby can safely wear,” “the world’s first safety certified [w]eighted [b]lanked designed

14   for infants,” and are “clinically proven to increase feelings of calmness and improve sleep

15   patterns” on its website and elsewhere in commerce, in connection with the advertising, sale, and

16   offer for sale of the Accused Product.

17          57.     Dreamland’s conduct is likely to cause confusion, mistake, or deception as to the

18   value of the Accused Products, and is likely to mislead purchasers and potential purchasers of both

19   Nested Bean and Dreamland’s products to believe that that Dreamland’s products are the “first”

20   weighted blanket available on the market for infants.

21          58.     Dreamland’s conduct has been deliberate and willful and has been committed with

22   the intent to cause confusion and mistake, to deceive the public, and/or to misrepresent the nature

23   of Dreamland’s goods.

24          59.     Dreamland’s conduct will continue to damage Nested Bean’s business, causing

25   irreparable harm for which there is no adequate remedy at law, unless Dreamland’s wrongful acts

26   are enjoined by this Court.

27          60.     Dreamland’s conduct has caused and continues to cause damage to Nested Bean,

28   and Nested Bean is entitled to recover its damages pursuant to 15 U.S.C § 1117.

     COMPLAINT                                      11                          Case No. 20-cv-7546
                 Case 3:20-cv-07546-JD Document 1 Filed 10/27/20 Page 12 of 15



 1                                     COUNT III
                    UNFAIR COMPETITION (CAL. BUS. & PROF. CODE § 17200))
 2

 3          56      Nested Bean repeats and realleges the preceding paragraphs of this Complaint as

 4   though repeated here.

 5          57      Dreamland’s conduct constitutes unfair competition in violation of California’s

 6   Unfair Competition Law, including Cal. Bus. & Prof. Code § 17200.

 7          58      Dreamland has advertised that its Dream Weighted Sacks are “the only weighted

 8   blanket [a] baby can safely wear,” “the world’s first safety certified [w]eighted [b]lanked designed

 9   for infants,” and are “clinically proven to increase feelings of calmness and improve sleep

10   patterns” on its website and elsewhere in commerce, in connection with the advertising, sale, and

11   offer for sale of the Accused Product.

12          59      Dreamland’s conduct is likely to cause confusion, mistake, or deception as to the

13   value of the Accused Products, and is likely to mislead purchasers and potential purchasers of both

14   Nested Bean and Dreamland’s products to believe that that Dreamland’s products are the “first”

15   weighted blanket available on the market for infants.

16          60      Dreamland’s conduct has been deliberate and willful and has been committed with

17   the intent to cause confusion and mistake, to deceive the public, and/or to misrepresent the nature

18   of Dreamland’s goods.

19          61      Dreamland’s conduct will continue to damage Nested Bean’s business, causing

20   irreparable harm for which there is no adequate remedy at law, unless Dreamland’s wrongful acts

21   are enjoined by this Court.

22          62      Dreamland’s conduct has caused and continues to cause damage to Nested Bean,

23   and Nested Bean is entitled to recover its damages.

24
                              EXCEPTIONAL CASE DETERMINATION
25

26          63      This is an exceptional case entitling Nested Bean to an award of its attorneys’ fees

27   incurred in connection with this action pursuant to 35 U.S.C. § 285.

28

     COMPLAINT                                      12                          Case No. 20-cv-7546
                 Case 3:20-cv-07546-JD Document 1 Filed 10/27/20 Page 13 of 15



 1                                        PRAYER FOR RELIEF

 2          WHEREFORE, Nested Bean prays for an order entering judgment against Dreamland as

 3   follows:

 4          A.      For judgment that the patent-in-suit has been and continues to be infringed by

 5   Dreamland;

 6          B.      For judgment that Dreamland has been and continues to act unfairly in violation of

 7   the Lanham Act and California law;

 8          C.      For an injunction, permanently enjoining Dreamland, its officers, agents,

 9   employees, and attorneys, and all persons acting in concert or participation with Dreamland from

10   further acts of infringement and unfair competition;

11          D.      That Nested Bean be awarded damages adequate to compensate it for Dreamland’s

12   actions, including its infringement pursuant to 35 U.S.C. § 284, including prejudgment and post-

13   judgment interest;

14          E.      For an accounting of all damages sustained by Nested Bean as a result of

15   Dreamland’s actions;

16          F.      For enhanced damages pursuant to 35 U.S.C. § 284;

17          G.      For an award of attorneys’ fees pursuant to 35 U.S.C. § 285;

18          H.      For Nested Bean’s costs and expenses in this matter; and

19          I.      For any other relief as the Court deems just and proper.

20

21    Dated: October 27, 2020                    Respectfully submitted,

22                                                       /s/ Megan Whyman Olesek
                                                         Karen I. Boyd (SBN #189808)
23
                                                         boyd@turnerboyd.com
24                                                       Megan Whyman Olesek (SBN #191218)
                                                         olesek@turnerboyd.com
25                                                       TURNER BOYD LLP
                                                         702 Marshall Street, Suite 640
26                                                       Redwood City, CA 94063
                                                         Tel:    (650) 521-5930
27
                                                         Fax: (650) 521-5931
28

     COMPLAINT                                      13                         Case No. 20-cv-7546
           Case 3:20-cv-07546-JD Document 1 Filed 10/27/20 Page 14 of 15



 1                                           Craig R. Smith (pro hac vice application to be
                                             submitted)
 2                                           csmith@lalaw.com
 3                                           Eric P. Carnevale (pro hac vice application to
                                             be submitted)
 4                                           ecarnevale@lalaw.com
                                             Peter J. Evangelatos (pro hac vice application
 5                                           to be submitted)
                                             pevangelatos@lalaw.com
 6                                           LANDO & ANASTASI, LLP
                                             60 State Street, 23rd Floor
 7                                           Boston, MA 02109
                                             Tel: (617) 395-7000
 8                                           Fax: (617) 395-7070
 9                                           Attorneys for Plaintiff Nested Bean, Inc.
10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28

     COMPLAINT                          14                          Case No. 20-cv-7546
               Case 3:20-cv-07546-JD Document 1 Filed 10/27/20 Page 15 of 15



 1

 2
                                     I. DEMAND FOR JURY TRIAL
 3
            Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure and Civil Local Rule 3-6,
 4
     Nested Bean, Inc. hereby demands a trial by jury of all issues so triable this action.
 5

 6    Dated: October 27, 2020                          Respectfully submitted,
 7
                                                          /s/ Megan Whyman Olesek
 8                                                        Karen I. Boyd (SBN #189808)
                                                          boyd@turnerboyd.com
 9                                                        Megan Whyman Olesek (SBN #191218)
                                                          olesek@turnerboyd.com
10                                                        TURNER BOYD LLP
                                                          702 Marshall Street, Suite 640
11                                                        Redwood City, CA 94063
                                                          Tel: (650) 521-5930
12                                                        Fax: (650) 521-5931
13                                                        Craig R. Smith (pro hac vice application to be
                                                          submitted)
14                                                        csmith@lalaw.com
                                                          Eric P. Carnevale (pro hac vice application to
15                                                        be submitted)
                                                          ecarnevale@lalaw.com
16                                                        Peter J. Evangelatos (pro hac vice application
                                                          to be submitted)
17                                                        pevangelatos@lalaw.com
                                                          LANDO & ANASTASI, LLP
18                                                        60 State Street, 23rd Floor
                                                          Boston, MA 02109
19                                                        Tel: (617) 395-7000
                                                          Fax: (617)-395-7070
20
                                                          Attorneys for Plaintiff Nested Bean, Inc.
21

22

23

24

25

26

27

28

     COMPLAINT                                       15                           Case No. 20-cv-7546
